James Allen Hogue v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-031-CR

     JAMES ALLEN HOGUE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 14,529
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

            Appellant James Allen Hogue was convicted of aggravated assault.  See Tex. Penal
Code Ann. § 22.02 (Vernon 1994).  The jury sentenced him to 15 years in prison.  Hogue has
filed a motion to dismiss his appeal.  In relevant portion, Rule 42.2 of the Texas Rules of
Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Hogue and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Hogue's appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed March 4, 1998
Do not publish

span>
Justice Davis
Affirmed
Opinion
delivered and filed April 1, 2009
Do
not publish
[CR25]